Title: From Thomas Jefferson to John Hartwell Cocke, 1 April 1821
From: Jefferson, Thomas
To: Cocke, John Hartwell


Dear Sir
Monticello
Apr. 1. 21. Sunday morn.
I dined from home yesterday & did not return till night which has occasioned the detention of your servant till this morning. I am sorry you cannot join us, as we have an important question to decide, but still more regret the cause of your absence. mr Madison is now here, and I count with much confidence on mr Cabell and mr Johnson which will make us a quorum. I think too that Genl Brackenridge will come from his knolege of the importance of the meeting. with you I doubt as to Genl Taylor because he would have come by the stage of yesterday evening. with the degree of probability which we possess of a quorum, there certainly is not such a necessity for your attendance with that view as to urge it , at the risk of your health in it’s present disordered state, and the possibility that it might increase the disorder.I return you many thanks for the carp and for the kale seed you were so kind as to send and salute you with affectionate esteem & respectTh: Jefferson